                   Case 3:17-cv-06048-RBL Document 53 Filed 12/28/18 Page 1 of 5




 1                                                     THE HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 8
     HIDDEN HILLS MANAGEMENT, LLC,                         No. 3:17-cv-06048-RBL
 9   and 334TH PLACE 2001, LLC,

10                          Plaintiffs,                    DECLARATION OF J. SCOTT
                                                           PRITCHARD IN SUPPORT OF 334TH
11            v.                                           PLACE’S MOTION FOR SUMMARY
                                                           JUDGMENT
12   AMTAX HOLDINGS 114, LLC, and
     AMTAX HOLDINGS 169, LLC,
13                                                         NOTE ON MOTION CALENDAR:
                            Defendant.                     January 25, 2019
14

15   AMTAX HOLDINGS 114, LLC, AMTAX
     HOLDINGS 169, LLC, and PARKWAY
16   APARTMENTS, LP,
17                          Counter-Plaintiffs,
18            v.
19   HIDDEN HILLS MANAGEMENT, LLC,
     and 334TH PLACE 2001, LLC,
20
                            Counter-Defendants
21

22            I, J. Scott Pritchard, declare as follows:

23                  1. I am one of the attorneys for Plaintiff 334th Place 2001, LLC (“334th Place”) in

24   the above-titled action, and I make this declaration in support of its Motion for Summary

25   Judgment.

26

     DECLARATION OF J. SCOTT PRITCHARD
     (3:17-cv-06048-RBL) - 1
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99633956.1 0009368-00002                                                       Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 53 Filed 12/28/18 Page 2 of 5




 1                 2. Attached hereto as Exhibit A is a true and correct copy of the Limited Partnership

 2   Agreement for the Parkway Apartments, LP (“Parkway”).

 3                 3. Attached hereto as Exhibit B is a true and correct copy of highlighted excerpts

 4   from the transcript of the Rule 30(b)(6) deposition of Catherine Tamaro, the designated

 5   representative of 334th Place.

 6                 4. Attached hereto as Exhibit C is a true and correct copy of highlighted excerpts

 7   from the transcript of the Rule 30(b)(6) deposition of Christopher Blake, the designated

 8   representative of AMTAX 169, LLC (“AMTAX 169”).

 9                 5. Attached hereto as Exhibit D is a true and correct copy of independent auditor’s

10   reports for years ending in 2011, 2013, and 2017. The 2011 audit report include many of the

11   fees now being challenged by AMTAX 169 in its counterclaims, including affiliate management

12   fees, development fee, construction contract, managing general partner fee, asset management

13   fee, advances and accounts payable (pp. 9-12). The 2017 audit contains notes on pages 14-15

14   describing the various amounts owed to 334th Place or affiliates, which AMTAX 169 demanded

15   334th Place forego in connection with the 2018 buyout. The following table summarizes these

16   notes:
                                 Amounts Owed to 334th Place or
17
                                    Affiliates on 12/31/2017
18
                                 Amount             Purpose
19
                                $171,920       Accounts Payable
20

21                              $239,204       Accounts Payable

22                              $246,253      Advances - post 2013
23                                             Advances - through
                                $2,486,055
                                                     2013
24
                                $904,087     Deferred Developer Fee
25

26

     DECLARATION OF J. SCOTT PRITCHARD
     (3:17-cv-06048-RBL) - 2
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99633956.1 0009368-00002                                                       Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 53 Filed 12/28/18 Page 3 of 5




 1
                                $39,381        Management Fees
 2
                   6. Each audit statement also includes a “going concern” note. The 2017 note states
 3
     that “[t]he Partnership has experienced working capital deficits and has not generated sufficient
 4
     cash flow to meet all the Partnership’s obligations, including fees payable to the partners and
 5
     affiliated entities. The administrative general partner [334th Place] has been willing and able to
 6
     advance funds to the Partnership, and to accept delayed payments due to the administrative
 7
     general partner and its affiliates. As a result of this support by the administrative general partner,
 8
     and the continued willingness and ability of such support, management has determined that the
 9
     Partnership is expected to continue as a going concern.” (2017 Audit at page 17).
10
                   7. Attached hereto as Exhibit E is a true and correct copy of the Project Capital
11
     Needs Assessment (“PCNA”) report dated May 15, 2014.
12
                   8. Attached hereto as Exhibit F is a true and correct copy of an email dated July 23,
13
     2014, from John Demboski, the HUD Project Manager for Parkway Apartments, to Gary
14
     Newbold and Catherine Tamaro regarding refinancing Parkway’s mortgage.
15
                   9. Attached hereto as Exhibit G is a true and correct copy of a letter from AMTAX
16
     169 to Morgan Stanley dated August 28, 2014, requesting approval and funding to refinance
17
     Parkway’s mortgage.
18
                   10. Attached hereto as Exhibit H is a true and correct copy of an email exchange
19
     dated April 22, 2014 between Catherine Tamaro and Gary Newbold, copying John Thomas and
20
     Chris Blake, regarding questions related to Parkway’s audited financial statements.
21
                   11. Attached hereto as Exhibit I is a true and correct copy of an email exchange
22
     dated May 1, 2014 between Catherine Tamaro and Chris Blake, copying Gary Newbold and
23
     Adam Stein, regarding questions related to Parkway’s audited financial statements.
24

25

26

     DECLARATION OF J. SCOTT PRITCHARD
     (3:17-cv-06048-RBL) - 3
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99633956.1 0009368-00002                                                       Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 53 Filed 12/28/18 Page 4 of 5




 1                 12. Attached hereto as Exhibit J is a true and correct copy of an email exchange

 2   between Catherine Tamaro and Chris Blake ending negotiations regarding a 2014 voluntary

 3   buyout of the LP’s interest in Parkway by 334th Place.

 4                 13. Attached hereto as Exhibit K is a true and correct copy of a letter from Catherine

 5   Tamaro to Chris Blake dated January 3, 2018 regarding 334th Place’s buyout option pursuant to

 6   Section 7.4.J of Parkway’s LPA.

 7                 14. Attached hereto as Exhibit L is a true and correct copy of a schedule of damages

 8   that AMTAX 169 produced in response to 334th Place’s discovery deficiency letter.

 9                 15. Attached hereto as Exhibit M is a true and correct copy of a letter from AMTAX

10   169 to 334th Place dated March 6, 2018 regarding 334th Place’s buyout option pursuant to

11   Section 7.4.J of Parkway’s LPA.

12                 16. Attached hereto as Exhibit N is a true and correct copy of a letter from AMTAX

13   169 to 334th Place dated May 8, 2018 regarding 334th Place’s buyout option pursuant to Section

14   7.4.J of Parkway’s LPA.

15                 17. Attached hereto as Exhibit O is a true and correct copy of an email from Gary

16   Newbold dated August 29, 2014, summarizing for Morgan Stanley his knowledge of the repair

17   work being done at Parkway.

18                 18. Attached hereto as Exhibit P is a true and correct copy of an email from

19   Catherine Tamaro dated June 25, 2014, providing Gary Newbold with a copy of the PCNA.

20                 19. Attached hereto as Exhibit Q is a true and correct copy of an excerpt from

21   AMTAX 169, LLC’s responses to 334th Place’s requests for admissions.

22                 20. Attached hereto as Exhibit R is a true and correct copy of an email from Gary

23   Newbold dated May 28, 2015 discussing 334th Place’s support for Parkway by deferring fees.

24                 21. Attached hereto as Exhibit S is a true and correct copy of an email from Chris

25   Blake dated August 14, 2014 discussing 334th Place’s “significant advances.”

26

     DECLARATION OF J. SCOTT PRITCHARD
     (3:17-cv-06048-RBL) - 4
                                                                                      STOEL RIVES LLP
                                                                                           ATTORNEYS
                                                                      600 University Street, Suite 3600, Seattle, WA 98101
     99633956.1 0009368-00002                                                       Telephone 206.624.0900
                 Case 3:17-cv-06048-RBL Document 53 Filed 12/28/18 Page 5 of 5




 1                 22. Attached hereto as Exhibit T is a true and correct copy of an email exchange

 2   between Gary Newbold and Catherine Tamaro dated June 27, 2013 on various Parkway-related

 3   issues.

 4                 23. Attached hereto as Exhibit U is a true and correct copy of an email dated March

 5   27, 2014, from Gary Newbold to Chris Blake, copying John Thomas, in which he asks John

 6   Thomas to make Parkway’s audit “a priority to review.”

 7                 24. Attached hereto as Exhibit V is a true and correct copy of an email exchange

 8   dated December 13, 2017 between Chris Blake and Caley Dias, in which Mr. Blake instructs Ms.

 9   Dias to scrutinize Parkway’s audited financial statements to develop claims against 334th Place

10   in retaliation for the Hidden Hills lawsuit. AMTAX 169 clawed back this email during

11   discovery, citing privilege and attorney work product, until this Court sanctioned AMTAX 169

12   for discovery misconduct and compelled it to rescind the claw back by order dated December 28,

13   2018.

14             I declare under penalty of perjury that the foregoing is true and correct.

15             Dated this 28th day of December 2018, at Seattle, Washington.

16

17
                                                           STOEL RIVES LLP
18

19
                                                           /s/ J. Scott Pritchard
20                                                         J. Scott Pritchard
                                                           scott.pritchard@stoel.com
21
                                                           STOEL RIVES LLP
22                                                         600 University Street, Suite 3600
                                                           Seattle, WA 98101
23                                                         Telephone: 206.624.0900
                                                           Facsimile: 206.386.7500
24                                                         Email: scott.pritchard@stoel.com
25

26

     DECLARATION OF J. SCOTT PRITCHARD
     (3:17-cv-06048-RBL) - 5
                                                                                       STOEL RIVES LLP
                                                                                            ATTORNEYS
                                                                       600 University Street, Suite 3600, Seattle, WA 98101
     99633956.1 0009368-00002                                                        Telephone 206.624.0900
